DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-14 are objected to because of the following informalities:  
In claim 12, line 20, the phrase “the rod locker monitoring device” should be changed to - -a rod locker monitoring device- -.
In claim 12, line 23, the phrase “the motor monitoring device” should be changed to - -a motor monitoring device- -.
Claims 13 and 14 are objected to for the same reasons because of the dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symanow (US 2018/0134176) in view of Yuan (US 2015/0162762).
Regarding claim 15, Symanow discloses a method for extending the life of a vehicle battery, the method comprising the steps of:
	monitoring 124 the vehicle battery level 114 (figure 1);
	sending a low battery status notification to a remote user electronic device  (paragraphs 17, 33-35, steps 514, 414) and disconnecting cellular radio communication 118 when the vehicle battery level drops below a pre- programmed threshold (step 314,p. 37, 42,47). 
	Symanow does not clearly disclose reactivating the cellular radio communication when the vehicle battery level recovers above the pre-programmed threshold. Yuan teaches the use of reactivating a cellular radio communication when a vehicle battery level recovers above a pre-programmed threshold (steps 308, 322). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include reactivating the cellular radio communication when the vehicle battery level recovers above the pre-programmed threshold to the method of Symanow as taught by Yuan for the purpose of effectively extending the life of the vehicle battery. 

Allowable Subject Matter
Claims 1-14 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Bosch discloses a telematics system comprising steps of powering off a cellular transceiver (step 340) when detecting that a battery level is below a threshold (step 330). 
	Davis discloses a tracking system comprising a monitoring device 22 and tracker tag 12. 
	Marinelli discloses a system for continuously establishing and indicating the location of a movable object 20, 22, comprising a transmitter. 
Salmon discloses a bidirectional wireless controls for marine device comprising a controller 154 and a motor 128. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      


ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 11, 2021